                                                                                                            1




  Ligand Pharmaceuticals (NASDAQ: LGND)
Severe competitive threat to key royalty program and “going concern” risk drive 100
                                 percent downside

    Lemelson Capital is short shares of Ligand Pharmaceuticals (NASDAQ:LGND), a biotechnology
    Company, with a business model focused on developing or acquiring revenue generating assets.
    A significant portion of Ligand’s business model is based on the goal of partnering with other
    pharmaceutical companies to commercialize and market its assets, and therefore a significant
    part of its revenue is based largely on payments made to the Company by partners for royalties,
    milestones and license fees.

    Despite an entirely opaque future, the dwindling of critical revenue streams that will continue to
    stress the Company as a “going concern”, Ligand trades at an excessively high PE ratio of 115, a
    factor of 4.8x that of financially superior competitors (and 6x that of the S & P 500). Moreover,
    Lemelson Capital believes the Company has consistently used persuasive definitions to suppress
    important evidence regarding pressures to the Company’s revenue streams and its super-
    concentration in both its sole supplier and also its customer base.

    Ligand’s press releases and communications with investors paint an exceedingly optimistic picture
    of the Company’s future growth. Yet the firm’s SEC filings reveal a business whose key revenue
    streams are either in decline, or are likely to diminish entirely. By way of example, collaborative
    R & D revenues (a substantial part of Ligand’s overall sales and business model), have already
    declined 79 percent in just the last four years, further concentrating the Company’s business into
    just two precariously remaining fragile revenue streams.

    Above all, the Company faces it biggest existential threat in what is likely to be a momentous
    impairment of its largest royalty generating asset, Promacta®, a GlaxoSmithKline therapy that as
    recently as Q4 2013 accounted for as much as 72 percent of all royalties received by the Company.

    Getting past the Company’s jargon, Ligand’s business is radically simple. The result of 27 years of
    operating activity at Ligand is a deficit of $669 million. In the last ten years alone, shareholders
    have been diluted by 72 percent. The future of the Company is sold as full of promise, but in reality
    there is no evidence to support significant gains in revenue or profitability that would even
    vaguely approximate a justification for the Company’s current share price of $66.75 as of June 13,
    2014. Further, after losing revenue from collaborative R & D efforts, the Company has gone from
    three revenue sources to essentially two, and now appears likely to decline even further to just
    one revenue source, resulting in a dangerously undiversified revenue structure.

    In light of the extraordinary risks associated with Ligand as a going concern, the imminent threat
    to Promacta® royalties and based on superior firms’ far lower valuations, Lemelson Capital
    believes that Ligand’s fair value is roughly $0 per share, or 100 percent below the current stock
    price.
                                                                                                            2




Disclaimer

      Following publication, Lemelson Capital may transact in the securities of the Company. Lemelson
      Capital has obtained all information herein from sources it believes to be accurate and reliable
      However, such information is presented “as is,” without warranty of any kind – whether express
      or implied. Lemelson Capital makes no representation, express or implied, as to the accuracy,
      timeliness, or completeness of any such information or with regard to the results obtained from
      its use. All expressions of opinion are subject to change without notice, and Lemelson Capital does
      not undertake to update this report or any information contained herein.
                                                                                                                                                                  3




Table of Contents

 Disclaimer.................................................................................................................................................. 2
 Investment Highlights ............................................................................................................................... 4
 Overview ................................................................................................................................................... 4
 Company’s Vital Royalty Generating Program “Promacta®” Facing Severe Competitive Threat ............ 5
 “Captisol®” Revenue Likely to Remain Immaterial ................................................................................... 8
 “Going Concern” Risk ................................................................................................................................ 8
    Litigation: An Open-ended Liability .................................................................................................... 10
    Collaborative R & D Revenues Declining Rapidly ................................................................................ 11
    Net Cash Provided by Operations Immaterial .................................................................................... 11
 Management’s Comments Regarding Diversification and Risk Reduction are Materially Misleading .. 12
    Fig. 1 Havione Facility, Loures, Portugal ............................................................................................. 13
 Persuasive Definitions and Suppressed Evidence ................................................................................... 14
 Collaborations: The Red Herring ............................................................................................................ 15
 Unscrupulous Stock Promotion Driving ‘Nosebleed’ Valuation ............................................................. 16
    Fig. 2 Stock Price and Shares Outstanding Q1 2013 vs. Q1 2014 ....................................................... 16
    Fig. 3 Insider Transactions: Number and Volume ............................................................................... 17
    Fig. 4 Major Assets .............................................................................................................................. 18
    Fig. 5 Business Model .......................................................................................................................... 18
    Fig. 6 Ligand Stock Price and Shares Outstanding .............................................................................. 19
    Fig. 7 PE Ratio of Competitors ............................................................................................................ 20
 Conclusion ............................................................................................................................................... 21
    Fig 8 Retained Earnings ....................................................................................................................... 22
 Full Disclaimer ......................................................................................................................................... 24
                                                                                                            4




Investment Highlights

      a. Revenue and profits highly concentrated in one (single-sourced) product, and essentially
         two royalty agreements, one of which is set to decline precipitously.
      b. Based on recent FDA comments, Gilead’s revolutionary Sovaldi® drug will virtually eliminate
         demand for Promacta®, which is Ligand’s largest royalty generating asset, accounting for as
         much as 72 percent of Ligand royalty revenue as recently as Q4 2013.
      c. When backing out intangibles from the balance sheet, net share-holder equity is
         approximately minus $4 million.
      d. Current stock price represents ~100 percent downside.



Overview

      a. Over 70 percent of 2013 revenue was derived from Promacta®, Kyprolis, and Captisol®
         programs (including Captisol® material sales). Royalties on Avinza, another major royalty
         generating program is quickly deteriorating since the Company’s partner Pfizer notified the
         Company that a generic product entered the market.

           Promacta® sales, which represented as much as 72 percent of Ligand royalty revenue as
           recently as Q4 2013, already have slowed sharply in Q1 surprising management.

      b. The only material source of revenue outside of royalty programs is Captisol® sales which,
         contrary to the Company’s representations regarding diversification is single sourced. There
         are no indications that Captisol® sales will increase materially in the future, and is likely to
         become the Company’s only significant source of future revenue.

      c. Total revenue for 2013 was ~$49 million. Net Income from continuing operations
         for 2013 was just $8.8 million or $0.43 per diluted share. This was less than the income from
         continuing operations of $9.7 million, or $0.49 per diluted share, the Company earned in 2011
         a year when Captisol® sales were substantially lower, indicating that even with a marked
         increase of Captisol® material sales, the Company profitability has declined.

           2013 net income would barely cover projected 2014 stock-based compensation expense,
           which thus far has essentially been the fiscal purpose of the Company, leaving the Company
           exposed to going concern risk.

      d. Management has repeatedly made material misrepresentations about the Company’s
         diversification and risk exposure. In particular the Company has done this by repeatedly using
         persuasive definitions while suppressing evidence regarding the risk to the Company’s
         business. The result is that shares have been artificially driven higher for an extended period
         of time allowing management and insiders to sell stock.
                                                                                                           5




Company’s Vital Royalty Generating Program “Promacta®” Facing Severe Competitive
Threat



        “Now this past quarter, we saw sales for PROMACTA® dip several percent lower than
                 the prior quarter to $80 million. That's a bit lower than expected.”


                                                          JOHN L. HIGGINS – CEO LIGAND PHARMACEUTICALS
                                                                        Q1 2014 RESULTS - EARNINGS CALL



      In fact, the “$80 million” figure represented above is Ligand partner GlaxoSmithKline’s
      (NYSE:GSK) gross revenue from Promacta® sales and not Ligand’s royalty.

      Ligand has described their biggest royalty generating asset Promacta® as a:


           “…treatment of thrombocytopenia (low blood platelet counts) in patients with
            chronic hepatitis C to allow them to initiate and maintain interferon-based
                                            therapy….”


                                                                  LIGAND PHARMACEUTICALS INCORPORATED
                                                                                      2013 FORM 10-K



      On December 6th, 2013 the FDA made the following announcement:


        “Sovaldi® is the first drug that has demonstrated safety and efficacy to treat certain
           types of HCV infection without the need for co-administration of interferon”


                      APPROVAL OF SOVALDI® (SOFOSBUVIR) TABLETS FOR THE TREATMENT OF CHRONIC HEPATITIS C
                                                                                       FDA, DEC 6, 2013

      There has never been evidence presented that Promacta® will be able to generate significant
      revenue now that revolutionary treatments for Hepatitis C are enter mainstream use.
                                                                                                        6




On April 22nd, 2014 GSK announced that they would be selling the business unit that includes
Promacta®.

                                           NOVARTIS TO BUY GLAXO CANCER DRUGS, SELL ANIMAL HEALTH
                                                                                    April 22, 2014

GSK PLC ANNOUNCES MAJOR THREE-PART TRANSACTION WITH NOVARTIS TO DRIVE SUSTAINABLE SALES GROWTH,
                    IMPROVE LONG-TERM EARNINGS AND DELIVER INCREASING RETURNS TO SHAREHOLDERS

                                                                                      April 22, 2014


Royalty revenues were $23.6 million in 2013. Importantly the increase in royalty revenue of $9.5
million and $4.9 million for the year ended December 31, 2013 and 2012 respectively, is due to
an increase in Promacta® and Kyprolis royalties with Promacta® being by far the larger royalty
program.

However, the increase was due to timing of customer orders and not an increase in demand, a
point hardly emphasized by the Company.

Gilead’s Sovaldi®, as well as similar drugs coming to market in 2H 2014 from AbbVie
(NASDAQ:ABBV) and Merck (NYSE:MRK) will likely eliminate demand for Promacta®, which is the
largest royalty generating asset, accounting for as much as 72 percent of the firm’s royalties as
recently as Q4, 2013. Sovaldi® and its counterparts are revolutionary treatments for Hepatitis C
that will likely eliminate the need for interferon-based therapies like Promacta® all-together.

It is apparent that these new revolutionary treatments are vastly superior, standing to eliminate
the virus in as little as four to six weeks, thus mitigating damage to the liver. The last point has
serious implication to any ancillary application for Promacta® resulting from damage to the liver
as a result of the Hepatitis C infection, which Ligand has incorrectly suggested would be potentially
a robust market (post Hepatitis C cure) for interferon-based therapies that would involve
applications such as Promacta®.

Vitally, the initial application of the new drugs is in combination with interferon-based therapies,
which is why there has not yet been a significant impairment to Ligand’s Promacta® business.
However, according to both the FDA and leaders in the field, the application is set to change.

The purpose and applicability of Promacta® was discussed with an Associate Clinical Professor of
Medicine and Surgery at one of the largest transplant Hepatology departments at a major U.S.
university hospital and also with the Chief of abdominal surgery and transplantation at a major
European university hospital, with the latter commenting after consultation with his US counter-
part:
                                                                                                     7




 “I spoke to one of my colleague (the chief of transplant Hepatology at the largest liver
    transplant program in the US) regarding the future of Hep C treatment: he is very
      impressed by the new drug from Gilead (Sovaldi®) in his patients, it is very well
          tolerated even in patients with advanced disease (including ones with
  thrombocytopenia). Though the drug is used with or without interferon currently he
      expects that in the near future with more drugs close to being approved on the
    market he sees a shorter treatment cycle without interferon and with even better
                                        tolerance…”


                                                  CHIEF OF ABDOMINAL SURGERY AND TRANSPLANTATION
                                                               MAJOR EUROPEAN UNIVERSITY HOSPITAL
                                                                                  JUNE 12TH, 2014


Further references on the obsolete nature of supportive care treatments such as Promacta®, that
are made available to patients who are ineligible or poor candidates for interferon-based therapy
are also available in the following publications:

                APPROVAL OF SOVALDI® (SOFOSBUVIR) TABLETS FOR THE TREATMENT OF CHRONIC HEPATITIS C
                                                                                FDA, Dec 6, 2013


                                   WHY MERCK JUST SPENT $4 BILLION ON NEW DRUGS FOR HEPATITIS C
                                                                          Forbes, June 9, 2014


                                          WHY THE HEPATITIS C COST CUTTERS MAY HAVE ALREADY LOST
                                                                           Forbes, June 10, 2014




                           “It's obviously a niche indication”


                                              MATTHEW W. FOEHR – COO LIGAND PHARMACEUTICALS
                                                                  Q1 2014 RESULTS - EARNINGS CALL
                                     WHEN ASKED ABOUT THE SIZE OF THE APLASTIC ANEMIA OPPORTUNITY



On February 28, 2013 GSK submitted a New Drug Application (NDA) for Promacta® after the FDA
granted breakthrough therapy designation for Promacta® in patients with severe aplastic anemia.
Shares of Ligand jumped 3.6 percent that day on the news. What the news failed to mention,
                                                                                                             8



      however, is that other indications for Promacta®, such as aplastic anemia, are extremely small
      and involve as few as 10,000 U.S. patients.


“Captisol®” Revenue Likely to Remain Immaterial



          “I mean, we gave our outlook for 2015 revenue several months ago. Our outlook
                            hasn't change. It was north of $80 million.”


                                                           JOHN L. HIGGINS – CEO LIGAND PHARMACEUTICALS
                                                                         Q1 2014 RESULTS - EARNINGS CALL


      Trailing twelve months (TTM) net income at March 31, 2014 was 22.56 percent. If the Company
      achieves $80 million in revenue in 2015, it is reasonable to estimate that net income may
      approximate all of $18.4 million dollars against a market capitalization of nearly $1.4 billion, a
      calculation that does not assume any impairment to the Promacta® business, a threat
      management has blithely overlooked.

      The Company recorded material sales of Captisol® of $19.1 million in 2013 compared to $9.4
      million in 2012 and $12.1 million in 2011. The increase in material sales of $9.7 million for the
      year ended December 31, 2013 compared to 2012, however, is due to timing of customer
      purchases of Captisol® as well as an increase in customer purchases for use in clinical trials, and,
      notably, not an increase in demand. This is yet another fact not immediately obvious from the
      Company’s financial statements or public comments. Further, the atypical increase in clinical trial
      demand for Captisol® resulted in unusually high margins in 2013 that are not likely to be repeated.

      Looking through the Company’s investor presentation released on May 28, 2014, it would appear
      that new blockbuster drugs will be delivered in collaboration with major research-based
      pharmaceutical manufacturers such as GSK. But the reality is the Company’s Captisol® product is
      39 percent of total Company revenues, and there is no evidence that sales are likely to increasing
      substantially in the future over the three-year average of just $13.5 million per year.



“Going Concern” Risk

      The Company’s recent 10-K contains a buried sentence that stands out – at first glance as an
      affirmation that the Company is generating sufficient operating cash flow. But a more careful
      read reveals the opposite:
                                                                                                            9




   “We believe that the actions presently being taken to generate sufficient operating
       cash flow provide the opportunity for us to continue as a going concern”


                                                                LIGAND PHARMACEUTICALS INCORPORATED
                                                                                    2013 FORM 10-K


First is the qualifier “we believe,” which is very different from say, “we are.” The subject is the
actions that are being taken, not the cash flow itself, which at best will only be “sufficient.” Finally,
the actions, are likely to provide only an “opportunity” “to continue as a going concern”.

There are not many companies that raise “going concern” issues in their 10-K filings. Indeed,
reviewing the form 10-K of other financially compromised concerns’ and searching for the term is
a worthwhile exercise because it reveals that the term is rarely used in 10-K or other SEC filings.




    “We have incurred significant losses since inception. At December 31, 2013, our
  accumulated deficit was $671.3 million and we had negative working capital of $4.1
                                       million.”

   “… it is possible that we may be required to seek additional financing. There can be
     no assurance that additional financing will be available on terms acceptable to
                                 management, or at all.”


                                                                LIGAND PHARMACEUTICALS INCORPORATED
                                                                                    2013 FORM 10-K


Anemic and concentrated cash flow is not the only risk threatening Ligand’s existence as a going
concern. With no tangible assets to buttress the shares, any minor distress that prevented the
Company from issuing more stock or debt, would easily drive the Company into liquidation –
consider for example the following:
                                                                                                              10




Litigation: An Open-ended Liability

       If your Company and its CEO are already involved in litigation, avoiding it in the future would be
       a top priority. That’s why spelling out ongoing concerns in a 10-K is imperative.




             “…the lawsuit also names us and our Chief Executive Officer John Higgins as
          additional defendants for allegedly aiding and abetting the Genaera Defendants….”

                     “…the outcome of this matter is not presently determinable.”


                                                                     LIGAND PHARMACEUTICALS INCORPORATED
                                                                                         2013 FORM 10-K


       Because the US is a litigious society, the quote from Ligand’s 2013 10-K above may not be an
       immediate cause for concern. However, the follow up comment “the outcome of this matter is
       not presently determinable” however, is hugely notable. Public companies will typically conclude
       any discussion of litigation with affirmation that the outcome is not likely to represent a material
       impact. Because this litigation may likely represent such a material impact, Ligand has not done
       this.

       Indeed, the word litigation appears twenty-one times in the Company’s 2013 form 10-K,
       including in the following:


         “We have product liability insurance that covers our clinical trials up to a $5.0 million
          annual limit. If we are sued for any injury caused by our product candidates or any
                      future products, our liability could exceed our total assets.”


                                                                     LIGAND PHARMACEUTICALS INCORPORATED
                                                                                         2013 FORM 10-K


       Walmart (NYSE: WMT), one of the world’s largest and arguably most sued companies, mentions
       the term only eight times in its 2013 10-K.
                                                                                                             11




Collaborative R & D Revenues Declining Rapidly


       As recently as 2009, collaborative research and development at Ligand accounted for 78 percent
       of the Company’s revenue.

       Between 2009 and 2013, however, collaborative research and development and other revenues
       declined at the Company from $30.6 million to just $6.3 million representing a decline of 79
       percent in just four years offsetting the nominal gains in royalties and material sales.

       The Company has not provided any indication that it expects collaborative research and
       development sales to recover, further concentrating what had previously been three distinct
       revenue streams into just two (royalties and material sales).



Net Cash Provided by Operations Immaterial


       In Q1 2014, total revenue was just $15.9 million with only $7.8 million attributable to royalties
       and $5.7 million attributable to materials sales. Net income was just ~$2 million, a sum just ~$600
       thousand higher than Q1 2013, which is offset by roughly an additional five percent dilution
       through stock issuance over the same period.

       Net cash provided by operating activities was just ~$500 thousand higher in Q1 2014 vs. Q1 2013.

       Between May 8 2013 when the Company announced its Q1 2013 earnings, and May 7 2014, when
       it announced Q1 2014 earnings, the stock price appreciated 149.98 percent. The reward for
       earning an additional ~$500 thousand in net cash over twelve months was an astounding ~$840
       million increase in market capitalization.

       Once the ~$65 million in intangibles padding the balance sheet is backed out, there is
       approximately minus $4 million in equity to support the Company’s $1.4 billion market
       capitalization.
                                                                                                             12




Management’s Comments Regarding Diversification and Risk Reduction are Materially
Misleading



         “Our risk profile is vastly reduced compared with industry norms owing to the large
                     number of both partnered and unpartnered assets we have.”


                             INTERVIEW: LIGAND MANAGEMENT SAYS PRODUCT DIVERSIFICATION REDUCES ITS RISK
                                                                                         JUNE 9, 2014




        “Well, the way we look at this, as you know, we quote our portfolio of shots-on-goal,
          our fully funded partnerships or programs, and we have over 90. And a rough
                           estimate, probably 2/3 are Captisol®-related”


                                                           JOHN L. HIGGINS – CEO LIGAND PHARMACEUTICALS
                                                                         Q1 2014 RESULTS - EARNINGS CALL


      Suggesting that there is product diversification in the pipeline when 2/3 of the pipeline is in fact
      tied to one product is problematic. Not mentioning that accounts receivable from two customers
      were 75 percent of total accounts receivable at December 31, 2013 and 87 percent of total
      accounts receivable at December 31, 2012 is an even more so.

      In the last four years, the Company, rather than diversifying its business, has actually become far
      more concentrated with the veritable loss of collaborative research and development revenue
      collapsing into precariously fragile royalty payments from basically two partners and both volatile
      and insignificant material sales recklessly sourced from a single supplier.

      Further, even this partner revenue is by no means guaranteed since the Company’s partners have
      a right to terminate collaboration and licensing agreements, as the Company conceded in its 2013
      10-K:
                                                                                                              13




            “… The asset was impaired upon receipt of notice from MedImmune that it was
              exercising its right to terminate the collaboration and license agreement.”

          “…The asset was impaired upon receipt of notice from Merck in October 2011 that it
            was exercising its right to terminate the collaboration and license agreement.”


                                                                    LIGAND PHARMACEUTICALS INCORPORATED
                                                                                        2013 FORM 10-K



       Additionally, the Company has tremendous concentration not just on the customer side, but also
       on the supplier side with just three products accounting for virtually all of Ligand’s tiny revenue.

       “Material sales” are attributable solely to the Company’s Captisol® product and amounted to just
       ~$19 million in all of 2013. This product is single sourced to a manufacturer named “Hovione”
       located in Portugal:



Fig. 1 Havione Facility, Loures, Portugal




       If Havione were not able to supply Captisol® for any reason, the Company would be unable to
       continue to derive revenues from material sales until it obtained an alternative source, which
       would likely take a considerable period of time, a prominent risk since Captisol® represented ~36
       percent of the Company’s total Q1 2014 revenue.
                                                                                                                14




Persuasive Definitions and Suppressed Evidence

      Mr. Higgins, the Company’s CEO indicates on the Company’s website




                               “At Ligand we are Cash-Flow Evangelists”.


                                                           HTTP://WWW.LIGAND.COM/MESSAGE-FROM-THE-CEO



      Ligand is defining terms in ways that appear on the surface to be straightforward but are in fact
      subtly loaded. Further, the Company frequently, as in the case of Promacta®, presents only part
      of a piece of evidence that supports their claims while ignoring the parts that contradict the same
      claim. For example, discussing the aplastic anemia application for Promacta® (10,000 potential
      US patients) while omitting the impending loss of the Hepatitis C application.

      Another example of this selective commentary on the Company’s future is evident in the
      Company’s May 28, 2014, 29-page investor presentation. The presentation includes an abundant
      number of charts and figures. However, none of them relate to cash flow, which seems a peculiar
      omission for a company that is a self-professed cash flow “Evangelist.”

      Reading Ligand’s annual and interim reports, as well as studying the conference call transcripts, is
      a remarkable journey through all the great things that might happen in the future in the
      pharmaceutical industry. However, the Company speaks very little about its own financial
      realities. For example, there is rarely any mention of GAAP figures in conference calls while stock-
      based compensation and changes to contingent liabilities are almost always backed out of any
      presentation of the numbers. By the time management is done man-handling the statement of
      operations, it is difficult to understand what exactly it is meant to represent.

      Most people do not find reading 86 pages of financial reports and largely boiler-plate risk
      disclosures to be all that exciting, and it is unlikely any form 10-K will be nominated for a Nobel
      Prize in literature. Companies know this, and also know that if a kitchen sink approach to risk
      disclosures is taken, and enough are thrown in, at about paragraph #132, the eyes of the casual
      reader will begin to glaze over and a hugely critical sentence can be easily misread. This is precisely
      the approach that the Company takes in concealing its risks.
                                                                                                                 15




Collaborations: The Red Herring



                       “There is nothing more deceptive than an obvious fact.”


                                                                                      ARTHUR CONAN DOYLE
                                                                              THE BOSCOMBE VALLEY MYSTERY

      In the end all the Company’s talk of “collaborations” is really just a Red Herring, often disguised
      in sports jargon such as “shots on goal”, for a Company that over its entire existence has done
      nothing but hemorrhage shareholder capital and now appears set to lose its largest royalty
      generating program.

      The Company has had 27 years to prove its model. It is hardly a start-up. But in this time, its track
      record is both transparent and deeply troubling: It has succeeded in losing $~669M of
      shareholders’ capital.


      Ligand’s model, far from being a strength or representing any sort of real diversity of risk, is in fact
      nothing but an illusion. Ligand’s stock price is a derivative of temporal excitement in an exuberant
      market. The Company has no real control over the R&D initiatives or choices of its partners, or
      any other aspect of the commercialization of new products.

      Take a step back from the Company’s Glossolalia, and consider: Why would some of the largest
      and most powerful pharmaceutical companies in the world take all of the risk, lay out all of the
      capital and in the end share any substantial part of the kill with tiny 18 man Ligand? If the answer
      is intellectual property, is it really plausible that these companies would not just as soon work
      around any IP issues knowing full well, Ligand is financial unfit to legally enforce anything when
      IP litigation often spans many years and costs many tens of millions of dollars to litigate that the
      Company doesn’t have?

      There is a saying that is particularly applicable in investing: “A bird in the hand is worth two in the
      bush.” For Ligand, they’ve only ever had “two in the bush.”
                                                                                                            16




Unscrupulous Stock Promotion Driving ‘Nosebleed’ Valuation



             “We have financed our operations through offerings of our equity securities,
                  borrowings from long-term debt, issuance of convertible notes…

         In October 2013, we filed a universal shelf registration statement with the SEC... This
          registration statement provides additional financial flexibility for us to sell shares of
           common stock or other equity or debt securities as needed at any time, including
                          through our at-the-market equity issuance program.”


                                                                      LIGAND PHARMACEUTICALS INCORPORATED
                                                                                          2013 FORM 10-K


Fig. 2 Stock Price and Shares Outstanding Q1 2013 vs. Q1 2014


                           Stock Price      Shares Outstanding (Diluted)                Market Cap.

        May 8th 2013      $      26.86                           20300000            $545,258,000
        May 7th 2014      $      65.37                           21200000           $1,385,844,000

                Delta                                                                 $840,586,000


       As can be seen above, the weighted-average number of common shares-diluted in 2014 increased
       by 927,993 to 21,208,203, a 4.6 percent growth, over 2013.

       Between December 2009 and March 2014 the Company increased its share count by 8.9 million
       shares or 72.4 percent.

       In a recent interview, Matthew W. Foehr, the Company’s Executive Vice President and Chief
       Operating Officer said:


                        “From a financial perspective, we are highly profitable…”


                              INTERVIEW: LIGAND MANAGEMENT SAYS PRODUCT DIVERSIFICATION REDUCES ITS RISK
                                                                                          JUNE 9, 2014
                                                                                                            17




       When the commentary was published on June 9, 2014, shares surged nearly 5%. Shortly
       afterwards Mr. Foehr discussed the Company’s skill at marketing itself to investors.


          “We do not believe our average daily trading volume is an impediment to investor
          interest, yet there's always room for more volume. We have a comprehensive and
         active program of outreach to current and potential investors and analysts, including
          participation in a number of health care and growth investment conferences each
           year. We believe our communication with Wall Street is appropriately frequent”


                             INTERVIEW: LIGAND MANAGEMENT SAYS PRODUCT DIVERSIFICATION REDUCES ITS RISK
                                                                                        JUNE 9TH, 2014

       Volume may not be an “impediment to investor interest”, but it could be an impediment to insider
       selling.

       Before the recent run up, insiders largely bought shares through the middle of 2013. Then, after
       sell side analysts who either have or seek investment banking business from the firm, upgraded
       shares (to a PT around $90 in most cases), insider’s began significant selling.


Fig. 3 Insider Transactions: Number and Volume




       The Company has no tangible assets and a price to free cash flow ratio of 82 – that is to say, it
       would take 82 years for free cash flow to cover the market capitalization of the Company and that
       is only if the Company can somehow maintain its newly-discovered free cash flow, which is
       unlikely. In fact, in only two of the last 10 years has the Company had any free cash flow at all.

       Symbolic of the company’s disarray and lack of forward solutions or strategy, the “Major Assets”
       section of the Company website (arguably one of the most critical company metrics) states simply
       “under construction.”
                                                                                                         18




       The pithy oversight shown in figures 4 and 5 below, are both symbolic, perhaps representing the
       Company’s most honest statement regarding the state of its business.



Fig. 4 Major Assets




                                                                 HTTP://WWW.LIGAND.COM/MAJOR-ASSETS

       The same text appears under the “Business Model” section of the site.

Fig. 5 Business Model




                                                              HTTP://WWW.LIGAND.COM/BUSINESS-MODEL
                                                                                                             19




       None of the nine sub-pages under the “Investors” section of the website, however, remain
       “under construction.” These pages are full of, laudatory information about the stock.


       As of February 14, 2014, there were approximately 705 holders of record of the common stock.
       It is safe to reason that a significant number of these may well be a subset of the retail investor
       genus known as “medical professionals,” who are not frequently lauded for their investing savvy.
       Additionally, an unusual number of sell-side analysts covering the stock and providing price
       targets in the 90s appear to have a primary profession in the medical field.


Fig. 6 Ligand Stock Price and Shares Outstanding




       If there is any doubt about the lucrative trade in issuing and selling stock, consider the chart
       above.

       There are seven analysts following the Company. At least six of them are producing radically
       speculative reports with indefensible “nosebleed” price targets.

       The disclosures on these reports invariably suggest various possible conflicts of interest and look
       something like this:

          “(Analysts Company X) is a provider of research and execution services… (Analysts
          Company X) does and seeks to do business with companies covered in its research
          reports. As a result, investors should be aware that the firm may have a conflict of
                        interest that could affect the objectivity of this report.”
                                                                                                                20




       If the Company were priced at a 15x diluted TTM EPS of $0.58 per share, the price would be
       $8.70 per share.

       At a PE ratio of 24x diluted TTM EPS (the average of the Company’s supposed competitors, who
       have long histories of profitability, real R & D and significant assets), the price per share would
       be $13.92.

       Competitors with long histories of profitability and free cash flow include:

Fig. 7 PE Ratio of Competitors

     Company                        Symbol                         Price        Market Cap        P/E
     Mylan, Inc.                    MYL                           50.25            18.76B       31.35
     Pfizer Inc.                    PFE                           29.58           188.49B        9.17
     Johnson & Johnson              JNJ                          102.68           290.79B       19.66
     GlaxoSmithKline plc            GSK                            54.6           131.45B       15.52
     Sanofi                         SNY                           53.71           141.89B       27.57
     Novartis AG                    NVS                           89.31           218.48B       22.78
     Roche Holding AG               RHHBY                         37.44           254.30B       20.65
     AstraZeneca PLC                AZN                            74.1            93.45B        45.4

     Average PE                                                                                 24.01

       However, neither PE ratio above would apply in the case of Ligand which has only speculative
       value and virtually no perceptible insight into future revenue or profitability, while maintaining a
       spectrum of significant liabilities, including from the Company itself vis-à-vis spectacular dilution.

       For an investor with the slightest inclination to even the most modest margin of safety, shares in
       Ligand should be valued currently as essentially worthless.




          “We recognized compensation expense of $5.7 million, $4.1 million and $3.4 million
               for 2013, 2012 and 2011, respectively, associated with option awards...”




                                                                     LIGAND PHARMACEUTICALS INCORPORATED
                                                                                         2013 FORM 10-K

       Share-based compensation represented 64.8 percent of income from operations in 2013.
                                                                                                             21




Conclusion


          “Increasingly, we are hearing from investors that if you want to own a piece of this
         lucrative industry, the best way to do it is to own Ligand. The thinking behind that is
          Ligand has so many partnerships and programs, so many ways to participate in the
         upside, that investors have a potential for biotech like returns, but at the same time
          the Company's portfolio diversity and ultra lean cost structure creates an unusually
        lower risk profile compared to typical biotech. This is what investors and analysts are
                                               saying…”


                                                           JOHN L. HIGGINS – CEO LIGAND PHARMACEUTICALS
                                                                         Q4 2013 RESULTS - EARNINGS CALL




                          “Pay no attention to the man behind the curtain!”


                                                                                        L. FRANK BAUM
                                                                            THE WONDERFUL WIZARD OF OZ

      What is the Company really selling? According to the CEO, it is the promise of “biotech-like
      returns.”

      The balance sheet is ~66 percent intangibles. Once removed, the Company has just about minus
      $4 million in equity. This point is important since management boasted recently of “doubling”
      shareholder equity. If there was any appreciable evidence that the Company’s existing programs
      were likely to produce materially higher revenues or profits in the future, the intangible entry
      might have some value. But as it stands today, it is just padding the balance sheet to disguise just
      how precarious the Company’s financial situation continues to be.

      The Company’s income from continuing operations in 2013 was $8.8 million, which represents
      just .629 percent (6/10th) of one percent of the Company’s market capitalization as of June 12,
      2014 and would barely cover just stock-based compensation expense planned in FY 2014
      (contingent liabilities aside).

      In 2013, despite increased sales of some $9.7 million, the Company’s net cash position actually
      decreased by $743,000 to just $11.6 million.
                                                                                                              22




       How could a Company whose retained earnings amount to a cumulative loss to shareholders of
       $669 million, while diluting shareholders by 72.4 percent over just ten years, be worth anything
       more than zero?

       The Company lacks any margin of safety. To be sure, purchasing the stock is an acquired liability
       posed by, amongst other things, management itself.


Fig 8 Retained Earnings




       For this royalty stream/low operating expense business model to work, the Company's portfolio
       of “partnered products” would need to deliver actual royalty streams from supposed near-term
       launches (rather than trade on the promise of future royalty streams from early-stage partnered
       programs, which comprise 60 percent of the Company's so-called pipeline). But this has not
       occurred, and the evidence indicates that even if it does occur at some future date, the revenue
       and projected profits cannot justify a share price above zero given the severe threats to the highly
       concentrated revenue streams and the likelihood management will continue to dilute owners
       without restraint.

       Buying Ligand shares at $67.75 (the price the stock closed at on Friday June 13, 2014) is buying a
       stock that has earned just $0.57 cents per share in the last twelve months, a TTM figure set to
       drop even further with the release of the Company’s Q2 2014 GAAP earnings, which are almost
       certain to be negative.

       Management and its investment banks who moonlight as purported analysts have convinced the
       market that buying into Ligand is buying into a highly diversified pharmaceutical concern, with all
       the romance and excitement of prospecting in the biotech gold rush. But in reality, nothing could
       be further from the truth. Buyers are actually paying a 115x premium for a Company that has
       never retained its earnings, basically has only two of its three revenue streams remaining with the
       larger of these remaining two set to decline precipitously.
                                                                                                         23




What is left of the Company after that is sales of a material called Captisol®, which is being single-
sourced to a third party, Portugal-based facility, and which has never produced significant profits
though it has been commercially available for some time before its adoption by Ligand.

The history of losses, current “going concern” risks associated with the possibility of termination
of already insipid licensing agreements, outstanding shareholder dilution, and the imminent
conclusion of the commercial viability of the Company’s largest royalty generating product,
Promacta®, makes Ligand wholly unsuitable as an investment and its shares fundamentally
worthless.

For those inclined to adventure in a richly-priced stock market, buying shares in Ligand is like
handing over your money to a Company so it can essentially make its payroll. Ligand is a company
with no real assets and fragile royalty programs, which is prone to speaking in sports jargon about
an abstract pipeline not of assets, but of vague “partnerships and programs”, for which they do
not control the outcome, and to which they are infinitely the junior partner to the transaction.

The markets have risen steadily for five years, creating an expensive bull market in equities. As is
almost always the case, the rising tide has lifted all ships, and market participants may have gained
naïve optimism about the future of businesses like Ligand. As purely speculative issues go, Ligand
is one of the most egregiously speculative investments trading on any U.S.-based exchange.

In such environments, there is almost no limit to the amount of stock a Company and its
investment bankers can sell.

However, general market sentiment will change and when it does it would not be surprising to
see a great many holders of shares in Ligand become unpleasantly skittish in a matter of a
millisecond.

Greed will become fear again, and there will be no market for shares of companies of Ligand’s
flavor. If the Company has difficulty selling its shares on the open market (its biggest revenue
generator to date), or at prices that are significantly impaired, payroll will be a notable problem
at the Company once again and shareholders who bought into the dream are likely to be left
holding worthless pieces of digital paper.
                                                                                                                 24




Full Disclaimer

       As of the publication date of this report, Lemelson Capital Management LLC has a short position
       in the Company covered herein (Ligand Pharmaceuticals) and stands to realize gains in the event
       that the price of the stock declines. Following publication of the report, Lemelson Capital may
       transact in the securities of the Company covered herein. All content in this report represents the
       opinions of Lemelson Capital. Lemelson Capital has obtained all information herein from sources
       it believes to be accurate and reliable. However, such information is presented “as is,” without
       warranty of any kind – whether express or implied. Lemelson Capital makes no representation,
       express or implied, as to the accuracy, timeliness, or completeness of any such information or
       with regard to the results obtained from its use. All expressions of opinion are subject to change
       without notice, and Lemelson Capital does not undertake to update or supplement this report or
       any information contained herein.

       This document is for informational purposes only and it is not intended as an official confirmation
       of any transaction. All market prices, data and other information are not warranted as to
       completeness or accuracy and are subject to change without notice. The information included in
       this document is based upon selected public market data and reflects prevailing conditions and
       Lemelson Capital’s views as of this date, all of which are accordingly subject to change. Lemelson
       Capital’s opinions and estimates constitute a best efforts judgment and should be regarded as
       indicative, preliminary and for illustrative purposes only.

       Any investment involves substantial risks, including, but not limited to, pricing volatility,
       inadequate liquidity, and the potential complete loss of principal. This report’s estimated
       fundamental value only represents a best efforts estimate of the potential fundamental valuation
       of a specific security, and is not expressed as, or implied as, assessments of the quality of a
       security, a summary of past performance, or an actionable investment strategy for an investor.

       This document does not in any way constitute an offer or solicitation of an offer to buy or sell any
       investment, security, or commodity discussed herein or of any of the affiliates of Lemelson
       Capital. Also, this document does not in any way constitute an offer or solicitation of an offer to
       buy or sell any security in any jurisdiction in which such an offer would be unlawful under the
       securities laws of such jurisdiction. To the best of Lemelson Capital’s abilities and beliefs, all
       information contained herein is accurate and reliable.

       Lemelson Capital reserves the rights for their affiliates, officers, and employees to hold cash or
       derivative positions in any Company discussed in this document at any time. As of the original
       publication date of this document, investors should assume that Lemelson Capital is short shares
       of Ligand and may have positions in financial derivatives that reference this security and stand to
       potentially realize gains in the event that the market valuation of the Company’s common equity
       is lower than prior to the original publication date. These affiliates, officers, and individuals shall
                                                                                                      25



have no obligation to inform any investor about their historical, current, and future trading
activities. In addition, Lemelson Capital may benefit from any change in the valuation of any other
companies, securities, or commodities discussed in this document.
